Mu. Justice Wole
delivered the opinion of the court.
This case will he governed by the decision in People v. Gerardino, No. 2754, decided today. The only difference between this case and that of Gerardino is that Valedón did not sign the application in the place directly after the words “Confirmo las respuestas, declaraciones y convenios que ante-ceden,” but that another person, Pedro Eobles, did. Nevertheless, following the signature of Eobles and only separated therefrom by unimportant printed matter, the defendant signed in this manner, — Enrique Valedón Maldonado, Bene-ficiario.
The evidence here, as in the Gerardino case, strongly tended to show that Valedón knew what he was signing, and that by his signature he was ratifying what the insured had stated. There is no other explanation for his signature to the application.
The judgment will be affirmed.
Mr. Justice Hutchison dissented.